Title: To George Washington from Richard Peters, 5 September 1777
From: Peters, Richard
To: Washington, George

 

Sir,
War Office [Philadelphia] Septr 5th 1777

I have the Honour of enclosing you Copy of a Letter which was addressed to a Member of Congress, & laid before the Board for their Consideration. It is sent to your Excellency for the Purpose of pointing out the Grievances complained of & which the Board are very willing to use their Endeavors to redress if they could be furnished with your Excellency’s Assistance in forming the Plan. It is said the Salt Meat & Bacon is consumed in some Part by the General Officers but chiefly by the Commissaries & Followers of the Army[.] If so the latter Instance is a great Abuse & ought by all Means to be checked. But how to keep so constant a Watch upon these People as to prevent their Mal Practices is a Question of some difficulty. A large Quantity of Vinegar has been purchased for the Use of the Army & yet it is said by many Officers that their Regiments have not had a Drop. The Board directed me to mention this Matter also that Enquiry might be made into it & Measures taken if possible to oblige the Commissaries more faithfully to discharge their Duty. I have the Honour to be with the greatest Respect your very obed. Servt

Richard Peters Secy

